Citation Nr: 9931511
Decision Date: 11/05/99	Archive Date: 02/08/00

DOCKET NO. 94-17 869       DATE NOV 05, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased rating for posttraumatic stress
disorder (PTSD), currently evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel

INTRODUCTION

The appellant had active service from July 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1993 rating decision, in which the St.
Petersburg, Florida, Regional Office (RO) of the Department of
Veterans Affairs (VA) proposed to reduce the evaluation for PTSD
from 50 to 30 percent. The RO implemented the rating reduction in
a February 1994 decision. The Board remanded the case for further
development in November 1997. In a rating decision dated in June
1999, the RO restored the 50 percent rating decision effective to
the date of the prior reduction.

In view of the Board's holding below, the appellant now meets the
criteria for a total rating for compensation based on individual
unemployability (TDIU) pursuant to 38 C.F.R. 4.16(a). The Board
notes that the appellant's representative, in the Informal
Presentation dated in October 1999, argued that the appellant was
entitled to a 100 percent disability rating for his PTSD due, in
part, to his unemployability and need for multiple
hospitalizations. The Board is of the opinion that the issue of
entitlement to a TDIU, as well as extraschedular consideration
pursuant to 38 C.F.R. 3.321(b), is now reasonably raised by the
record. As such, these issues are referred to the RO for
appropriate action.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
appellant's claim has been obtained by the RO.

2. The appellant's PTSD is manifested principally by depression and
restricted affect with some impairment in abstract ability and
short- term memory. He voices subjective complaint of nightmares,
flashbacks, insomnia, anger, impaired impulse

- 2 -

control, social isolation and inability to establish and maintain
effective relationships.

3. The appellant's PTSD more nearly results in severe occupational
and social impairment with deficiencies in most areas.

CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, PTSD
have been met. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 1995); 38
C.F.R. 4.1, 4.3, 4.7, 4.130, 4.132 Diagnostic Code 9411 (1996 &
1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's claim
is "well grounded" within the meaning of 38 U.S.C.A. 5107(a). That
is, he has presented a claim which is plausible. See Proscelle v.
Derwinski, 2 Vet.App. 629, 631 (1992). Furthermore, he has
undergone recent VA psychiatric examination and his VA clinical
records have been associated with the claims folder. The record
does not reveal any additional sources of relevant information
which may be available concerning the present claim. The Board
accordingly finds the duty to assist him, mandated by 38 U.S.C.A.
5107, has been satisfied.

In its evaluation, the Board must determine whether the weight of
the evidence supports the claim or is in relative equipoise, with
the appellant prevailing in either event. However, if the weight of
the evidence is against his claim, the claim must be denied. 38
U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 4.3 (1999).

The appellant contends that symptomatology associated with his PTSD
warrants a disability rating in excess of the currently assigned 50
percent rating. Historically, he first received VA inpatient
treatment in January 1993 for PTSD manifested by

3 -

survivor guilt, impacted grief, emotional numbing, isolation,
avoidance, hypervigilance, bitterness, distrust, recurrent
intrusive thoughts and nightmares, concentration difficulty, sense
of futility and sense of foreshortened life. He also had a history
of alcohol dependence. It was noted that his employability depended
upon his motivation and abstinence from alcohol abuse. By means of
a rating decision dated in May 1993, the RO granted service
connection for PTSD, and assigned a 50 percent disability rating.

In mid to late 1993, the appellant participated in the VA
Domiciliary Program, the Stress Recovery Program and the Substance
Abuse Treatment Program (SATP). An examiner noted that he seemed to
have gathered considerable insight into his PTSD symptoms, but that
such symptoms continued to interfere with his life to a
"significant" degree. VA PTSD examination, dated in October 1993,
was significant for depressed mood and labile affect. He appeared
intoxicated. Impression was of mild to moderate PTSD, chronic
alcohol abuse, and possible borderline personality disorder as
evidenced by drinking difficulty and interpersonal relationships.
In a rating decision dated in February 1994, the RO reduced the
evaluation for PTSD from 50 to 30 percent disabling.

A lay statement from the appellant's sister, dated in March 1994,
indicated that the appellant continued to have a problem holding
and obtaining employment due to his PTSD. In December 1994, he
underwent VA inpatient treatment following an acute exacerbation of
his PTSD symptomatology. His complaint included depression,
nightmares, flashbacks, auditory and visual hallucinations, sleep
impairment, crying spells, distrust of people, avoidant behavior,
intrusive thoughts and paranoia. Mental status examination was
significant for restricted affect, depressed mood, sleep
impairment, and poor abstract ability. He reported violent thoughts
on the morning prior to admission. It was noted that he exhibited
some malingering during his stay and attempted to sabotage his
discharge plans. His Global Assessment Functioning (GAF) score was
40 with highest score for the past year of 50.

In late February 1995, the appellant participated in the VA SATP at
which time the appellant admitted that a major part of his
motivation for undergoing the treatment

- 4 -

was to increase his compensation. In October 1995, he underwent
impatient treatment due to a diagnosis of "adjustment disorder with
depressed mood due to homelessness and decrease in service
connection from 50% to 30%." He did report PTSD symptoms of
nightmares and intrusive thoughts. His GAF score was 50 with a
score 70 for the past year.

VA PTSD examination, dated in February 1996, revealed the
appellant's continued complaint of nightmares, impaired sleep,
nervousness and depression. He exhibited a somewhat depressed mood,
but mental status examination was otherwise unremarkable. His GAF
score was 60 for the current and past year, and the examiner noted
that his PTSD had remained essentially unchanged since his last
hospital admission. In May 1996, he reported "significant" alcohol
abuse. In October 1996, he underwent inpatient due to a diagnosis
of substance abuse mood disorder. On his November 1996 VA PTSD
examination, he exhibited depressed mood, poorly abstracted
proverbs and unexplained short- term memory problems. His PTSD
symptoms were described as "moderately" intense, and his GAF score
was 60 for the current and past year. The examiner indicated that
his PTSD had remained essentially unchanged since his February 1996
PTSD examination.

In May 1997, the appellant received VA inpatient treatment
following an exacerbation of PTSD symptoms. He complained of
depression, suicidal ideations, isolation, intrusive thoughts,
unstable interpersonal relationships, mood swings, easy
provocation, irritability, impulsive behavior, sleep difficulty and
survivor guilt. His GAF score was 50 with a score 50 for the past
year. In November 1997, he underwent inpatient treatment for PTSD
with affective features. He exhibited nervousness, depression,
irritability, poor concentration, and restricted affect. He
reported auditory hallucinations and paranoid thoughts. An examiner
noted that his PTSD symptomatology resulted in "severe" impairment
in his social and industrial adaptability. His GAF score was 49
with a score 49 for the past year.

On VA PTSD examination, dated in June 1998, the appellant reported
that, due to his PTSD, he could not work as his symptoms caused bad
temper, easy agitation and anger which prevented him from getting
along with co- workers. He

- 5 -

complained of nightmares, insomnia, flashbacks, anger outbursts,
concentration difficulty, and social isolation. He quit drinking in
1997. Mental status examination revealed slightly depressed mood
and labile affect with irritability. He had appropriate hygiene.
There was no evidence of auditory or visual hallucinations or
psychosis. Cognitive functions of orientation, memory, and abstract
thinking were intact. He denied suicidal or homicidal ideations.
Diagnosis was of PTSD with a GAF score of 50. The examiner noted
that "his inability to work appeared to by a combination of
physical and emotional problems, namely PTSD."

Disability ratings are based on the average impairment of earning
capacity resulting from disability. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 4.1 (1999). Separate diagnostic codes identify the
various disabilities. Where there is a question as to which of two
evaluations shall be applied, the higher evaluations will be
assigned if the disability more closely approximates the criteria
required for that rating. Otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7 (1999). The determination of whether an
increased evaluation is warranted is to be based on a review of the
entire evidence of record and the application of all pertinent
regulations. See Schafrath v. Derwinski, 1 VetApp. 589 (1991).

The severity of a psychiatric disability is ascertained, for VA
rating purposes, by application of the criteria set forth in VA's
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule).
While this claim was pending before the Board, new regulations,
effective in November 1996, were issued with respect to the
criteria to be considered in evaluating mental disorders, to
include paranoid schizophrenia. 61 Fed.Reg. 52695-52702 (Oct. 8,
1996). As such, the appellant is entitled to have his claim
reviewed under the regulations in effect both prior to and after
November 1996 with the most favorable version applied. Karnas v.
Derwinski, 1 Vet.App. 308, 313 (1991).

In June 1999, the RO restored the 50 percent disability evaluation
for PTSD pursuant to the version of Diagnostic Code 9411 which
became effective on Nov. 7, 1996. Such a rating contemplates
occupational and social impairment with reduced

- 6 -

reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circulatory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long- term memory; impaired
judgment; impaired abstract thinking; disturbances of motivation
and mood and difficulty in establishing and maintaining effective
work and social relationships.

A 70 percent rating is warranted for occupational and social
impairment with deficiencies in most areas such as work, family
relations, judgment, thinking, or mood, due to such items as:
suicidal ideation; obsessional rituals which interfere with routine
activity; speech intermittently illogical, obscure or irrelevant;
near- continuous panic or depression affecting the ability to
function independently, appropriately and effectively; impaired
impulse control (unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances and inability to
establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total
occupational and social impairment, due to symptoms such as: gross
impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting others; intermittent inability to
perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation or name.

GAF is a scale reflecting the "psychological, social, and
occupational functioning on a hypothetical continuum of mental
health- illness." See Richard v. Brown, 9 Vet.App. 266 (1996)
citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th
ed. 1994)(DSM-IV). Rating agencies are charged with the
responsibility of being thoroughly familiar with DSM-IV in order to
apply the general rating criteria for rating mental disorders. 38
C.F.R. 4.130 (1999).

- 7 -

A GAF of 40 is defined as "some impairment in reality testing or
communication (e.g., speech illogical, obscure, or irrelevant) OR
major impairment in several areas, such as work or school, family
relations, judgment, thinking or mood (e.g., depressed man avoids
friends, neglects family, and is unable to work; child frequently
beats up younger children, is defiant at home, and is failing
school)." A GAF of 50 is defined as "serious symptoms (e.g.,
suicidal ideations, severe obsessional rituals, frequent
shoplifting) OR any serious impairment in social, occupational, or
school functioning (e.g., no friends, unable to keep a job)." A GAF
of 60 is defined as "moderate symptoms (e.g., flat affect and
circumstantial speech, occasional panic attacks) OR moderate
difficulty in social, occupational or school functioning (e.g., few
friends, conflicts with peers or co- workers)."

The medical evidence shows that the appellant exhibits depression
and restricted affect with some impairment in abstract ability and
short- term memory. He primarily complains of nightmares,
flashbacks, insomnia, anger, impaired impulse control, social
isolation and inability to establish and maintain effective
relationships. However, he does not manifest speech impairment,
spatial disorientation, long- term memory impairment or psychotic
behavior. He exhibits proper hygiene. The psychiatric assessments
of his psychological, social and occupational functioning (GAF
score) show impairment that has ranged between moderate and major
in degree. Recent VA opinion indicates that his PTSD results in
"severe" or "serious" impairment in his social and industrial
adaptability. The Board is of the opinion that the evidence for an
increased rating for his PTSD is in relative equipoise. Therefor,
with consideration of 38 C.F.R. 4.7, and application of the benefit
of the doubt rule, the Board finds that the evidence of record more
nearly meets the criteria for a 70 percent rating under Diagnostic
Code 9411.

The Board is further of the opinion that, under the criteria
currently in effect, a rating greater than 70 percent is not
warranted. The appellant does not exhibit symptoms such as gross
impairment in thought processes or communication or grossly
inappropriate behavior or persistent danger of hurting others. In
addition, while his occupational and social functioning is
considered to be "severe" in degree, his inability to work is
partly affected by physical disabilities. He also has received

8 -

inpatient treatment for substance abuse which has been linked to a
possible personality disorder. His GAF scores, which range from 40
to 70, do not show PTSD symptomatology which results in total
occupational and social impairment. Accordingly, he does not meet
the criteria which is required for a 100 percent disability rating
under Diagnostic Code 9411.

Furthermore, the Board finds that the evidence preponderates
against a rating in excess of 70 percent under the criteria in
effect prior to November 1996. Under the old criteria, a 100
percent evaluation under Diagnostic Code 9411 was warranted where
the attitudes of all contacts except the most intimate were so
adversely affected as to result in virtual isolation in the
community. Totally incapacitating psychoneurotic symptoms bordering
on gross repudiation of reality with disturbed thought or
behavioral processes associated with almost all daily activities
such as fantasy, confusion, panic and explosions of aggressive
energy resulting in profound retreat from reality. Demonstrably
unable to obtain or retain employment.

In this case, the appellant's PTSD does not cause behavior which
borders on gross repudiation of reality or disturbed thought as his
cognitive functions are largely intact. He is not psychotic. As
indicated above, his symptomatology results in social and
industrial impairment ranging from moderate to severe but does show
that he is demonstrably unable to obtain or retain employment. As
such, a 100 percent rating under the old criteria of Diagnostic
Code 9411 is not warranted.

The benefit of the doubt has been applied in favor of the
appellant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 4.3 (1999).

(CONTINUED ON NEXT PAGE)

9 -

ORDER

A 70 percent schedular evaluation for PTSD is granted, subject to
the criteria which govern the payment of monetary awards.

NANCY I. PHILLIPS 
Member, Board of Veterans' Appeals

10-



